Dismissed and Memorandum Opinion filed October 1,
2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00702-CR
____________
 
DAVID JOSEPH RODRIGUEZ, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 177th District Court
 Harris County, Texas
Trial Court Cause No. 901626
 

 
M E M O R
A N D U M   O P I N I O N
Appellant entered a guilty plea to aggravated assault of a
family member.  The trial court deferred adjudicating guilt and placed
appellant on community supervision for a term of six years.  Subsequently, the
State moved to adjudicate guilt.  Appellant entered a plea of true to the
motion.  The trial court adjudicated guilt and on July 23, 2009, sentenced
appellant to confinement for two years in the Institutional Division of the
Texas Department of Criminal Justice and assessed a $500.00 fine.  Appellant
filed a pro se notice of appeal.  We dismiss the appeal.  




The record reflects appellant waived his right of appeal as
part of his agreement to plead true to the motion to adjudicate guilt.  In
exchange, the State recommended appellant be sentenced to confinement for two
years in the Institutional Division of the Texas Department of Criminal Justice
and fined $500.00.  Negotiated waivers of the right of appeal are valid if the
defendant waived the right of appeal knowing with certainty the punishment that
would be assessed.  See Monreal v. State, 99 S.W.3d 615 (Tex. Crim. App.
2003).  Appellant was fully aware of the likely consequences when he waived his
right to appeal and was sentenced by the trial court in accordance with the
State=s  recommendation.  See Blanco
v. State, 18 S.W.3d 218, 220 (Tex. Crim. App. 2000).  
Accordingly, we dismiss the appeal.         
 
PER CURIAM
 
Panel consists of Justices
Anderson, Guzman, and Boyce.
Do Not Publish C Tex. R. App. P. 47.2(b)